Citation Nr: 1424483	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  10-36 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office, Muskogee Education Center in Muskogee Oklahoma


THE ISSUE

Entitlement to educational benefits under the Post-9/11 GI Bill program (Chapter 33, Title 38, United States Code).  

(The issue of entitlement to an initial disability evaluation in excess of 10 percent for ulcerative colitis with a history of irritable bowel disease is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel

INTRODUCTION

The Veteran served on active duty from September 2006 to February 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In July 2012, the Veteran testified before a Decision Review Officer (DRO).  A transcript of the hearing has been associated with the claims file.  

In June 2011, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

The Board has reviewed the Veteran's Virtual VA file and notes that a March 2014 Appellant's Brief from the Veteran's representative has been associated with the electronic file.  This document has also been associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2011, the Board requested that the RO obtain the Veteran's complete service personnel records file in order to determine the circumstances surrounding the Veteran's discharge.  However, in the May 2013 supplemental statement of the case (SSOC), the RO stated that there was "no need to acquire the entire military service record as the DoD [Department of Defense] record representative has already confirmed claimant's entry into military service . . . and his character of discharge was considered uncharacterized."  
The Veteran's DD Form 214 indeed shows an uncharacterized discharge.  The record also suggests that the Veteran may have been discharged from active duty due to his now service-connected ulcerative colitis; however, regardless of the DoD record representative's assertions, the circumstances surrounding the Veteran's discharge remains unclear because personnel records potentially showing the reason for discharge are not associated with the claims file or the Veteran's electronic file.  Therefore, as the Veteran's personnel records were not obtained, the remand directives have not been adequately complied with and the matter is again remanded.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records and associate them with the Veteran's claims file or electronic file.  If the requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran and his representative.  

2.  After completing the requested action and any other development deemed to be necessary, the RO must readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



